MEMORANDUM **
Wendy Traver appeals pro se from the district court’s judgment dismissing for failure to state a claim her employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal based on res judicata, W. Radio Servs. Co. v. Glickman, 123 F.3d 1189, 1192 (9th Cir.1997), and we affirm in part, vacate in part and remand.
Traver alleges that five weeks after she filed a complaint in federal district court alleging violations of the Equal Pay Act, 29 U.S.C. § 215(a)(3) and the Equal Protection clause, defendant fired her in retaliation. The district court’s conclusion that res judicata bars the instant action appears to be without support as the retaliation claim does not appear to have arisen from the same transactional nucleus of fact. Furthermore, Traver timely filed her complaint in this action within 90 days of the date of the Employment Opportunity Commission right to sue letter dated March 11, 2005.
The district court properly concluded that Traver’s state law claims are barred by Arizona’s Public Entity Notice of Claim Statute because she failed to file a separate notice of claim within 180 days of the claim accruing. See A.R.S. § 12-821.01(A); Crum, v. Superior Court of Maricopa County, 186 Ariz. 351, 922 P.2d 316, 317 (1996). Traver’s contention that her compliance with tort statute of limitations and Title VII administrative exhaustion procedures is enough is without merit.
AFFIRMED in part, VACATED in part and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.